DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to Applicant's amendment filed on 3/7/2022.
Claims 1-21 are pending. Claims 1, 6, 8, 13, 15 and 20 are amended. Claims 1-21 are rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn, Jungho et al (PGPUB Document No. US 20090063452), hereafter referred as to “Ahn”, in view of Yakoel, Erez et al (US Patent No. 9356919), hereafter, referred to as “Yakoel”, in view of Berman, Matthew et al (PGPUB Document No. US 20180014066), hereafter, referred to as “Berman”, in further view of Lin, Baike (PGPUB Document No. US 20160261627), hereafter, referred to as “Lin”.

Regarding claim 1 (currently amended), Ahn teaches A computer-implemented method performed by an electronic device for searching content, the method comprising (Ahn, para 0030 discloses searching contents “ In some implementations, a search instance 130 can be a query, e.g., the query 120, received from the user device 122. The query 120 can be compared to the filtering terms 104 to determine whether the query 120 includes or is associated with a filtering term.”): 
wherein the phrase blacklist is utilized to prevent one or more unwanted content items from appearing in a search result, in response to a search query having a phrase matching at least one of the phrases in the phrase blacklist (Ahn, para 0035 discloses displaying search results with removing the blacklisted terms “a search instance 130 can be the unfiltered content items 124 identified in response to the query 120. The search access engine 102 can determine whether the unfiltered content items 124 include a filtering term, and filter the unfiltered content items 124 based on any identified filtering term to generate the filtered content items 126. ”),
But he does not explicitly teach receiving a first phrase having one or more keywords the first phrase having been determined to be related to at least one unwanted content item; performing an analysis on the keywords of the first phrase to identify a set of phrases that are related to the first phrase; and generating a phrase blacklist that includes the first phrase and the set of phrases, 
wherein performing an analysis on the keywords of the first phrase comprises: accessing a third-party online forum or a third-party online social community, and performing a contextual analysis of textual content of a post by a member of the third-party online forum or of the third-party online social community regarding an unwanted content item by determining whether the textual content of the post has a warning provided by the member about the unwanted content item being malicious or inappropriate content, 
and, in response to determining that the textual content of the post has the warning, identifying at least one related phrase that is contained within the textual content of the post for inclusion in the phrase blacklist;
However, in the same field of term blacklisting Yakoel discloses receiving a first phrase having one or more keywords the first phrase having been determined to be related to at least one unwanted content item(Yakoel, col 6 line 9-15 discloses receiving input (words/terms/phrase) from users “FIG. 3, at least one embodiment of the invention includes receiving input from the user 110 in step 350, wherein such input can include a base or initial black list of terms to be excluded from use in KBA”); 
performing an analysis on the keywords of the first phrase to identify a set of phrases that are related to the first phrase; and generating a phrase blacklist that includes the first phrase and the set of phrases (Yakoel, col 6 line 8-25 discloses analyzing words/keywords in a query, finding word related to blacklist and adding them to the blacklist  “Accordingly, as illustrated in FIG. 3, at least one embodiment of the invention includes receiving input from the user 110 in step 350, wherein such input can include a base or initial black list of terms to be excluded from use in KBA authentication queries…. Accordingly, the data analysis module 210 can provide any determined synonyms to the black list generation module 320 for inclusion in the updated black list of terms to be excluded from use in KBA authentication queries”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the removal of black listed content from search results of Ahn into finding word related to blacklist and adding them to the blacklist of Yakoel to produce an expected result of adding inappropriate terms/phrase into a blacklist. The modification would be obvious because one of ordinary skill in the art would be motivated to enrich the blacklist by adding more inappropriate terms/phrases and filtering more unwanted contents from the search result set.
Ahn and Yakoel disclose analyzing received words and finding similar words that can be included in the blacklist but they don’t explicitly teach wherein performing an analysis on the keywords of the first phrase comprises: accessing a third-party online forum or a third-party online social community, and performing a contextual analysis of textual content of a post by a member of the third-party online forum or of the third-party online social community regarding an unwanted content item by determining whether the textual content of the post has a warning provided by the member about the unwanted content item being malicious or inappropriate content, and, in response to determining that the textual content of the post has the warning, identifying at least one related phrase that is contained within the textual content of the post for inclusion in the phrase blacklist;
However, in the same field of social media posts/message analysis Berman teaches wherein performing an analysis on the keywords of the first phrase comprises: accessing a third-party online forum or a third-party online social community(Berman, paragraph 0024 discloses accessing third-party social media contents such as users posts, messages etc. using appropriate application programming interfaces ” In such embodiments, the system utilizes appropriate API's to access posts from the third party social media site or entity”), and performing a contextual analysis of textual content of a post by a member of the third-party online forum or of the third-party online social community(Berman, paragraph 0026 further discloses  third-party social media contents such as users posts/messages are being analyzed if they are of particular types such as  "adult content", "not suitable for work" et. ”the feedback which the clip has received (e.g. how many likes and how many dislikes it has received); and other information that describes the content, format, popularity, and other aspects of the clip. Clips can be assigned various category tags, for example, for example, "adult content," "not suitable for work," "family friendly," etc.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the blacklist generation by analyzing contents of  Ahn and Yakoel into the third-party social media posts/message analysis of Berman to produce an expected result of broadening the phrase blacklisting by consider third-party contents. The modification would be obvious because one of ordinary skill in the art would be motivated to enrich the black list of phrases by considering other sources.
But they don’t explicitly teach regarding an unwanted content item by determining whether the textual content of the post has a warning provided by the member about the unwanted content item being malicious or inappropriate content, and, in response to determining that the textual content of the post has the warning, identifying at least one related phrase that is contained within the textual content of the post for inclusion in the phrase blacklist;
However, in the same field of endeavor of identification of malicious content in messages and notifying accordingly Lin teaches regarding an unwanted content item by determining whether the textual content of the post has a warning provided by the member about the unwanted content item being malicious or inappropriate content (Lin, para 0078 discloses determining if there is any warning or notification of having malicious content in a message  “In some embodiments, the notification message is determined to be a malicious message when the notification message or the content thereof is included on the black list of the database.”), 
and, in response to determining that the textual content of the post has the warning, identifying at least one related phrase that is contained within the textual content of the post for inclusion in the phrase blacklist (Lin, para 0078 discloses if warning or notification of having malicious content in a message is identified then adding the content/phrase in the blacklist “In some embodiments, the notification message is determined to be a malicious message when the notification message or the content thereof is included on the black list of the database.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the blacklist generation by analyzing third-party social media posts/message of  Ahn, Yakoel and Berman into considering messages which are warned for having unwanted contents of Lin to produce an expected result of broadening the phrase blacklisting by consider third-party contents which are marked as unclean. The modification would be obvious because one of ordinary skill in the art would be motivated to enrich the black list of phrases by considering other sources which confirms having unwanted contents.

Regarding claim 2 (Original), Ahn, Yakoel, Berman and Lin teach all the limitations of claim 1 and Yakoel further teaches further comprising: in response to a first search query from a client, performing an analysis on the first search query to derive a second phrase (Yakoel, col 6 line 18-25 discloses after analyzing the initial words/keywords in a query, synonyms/second phrase are found   “the data analysis module 210 can analyze the dictionary database 312 to determine one or more synonyms associated with each term included in the black list provided by the user 110 in step 350. Accordingly, the data analysis module 210 can provide any determined synonyms to the black list generation module 320 for inclusion in the updated black list of terms to be excluded from use in KBA authentication queries”); 
Ahn further teaches performing a lookup operation in the phrase blacklist to determine whether the phrase blacklist includes the second phrase (Ahn, para 0024 discloses related terms/synonyms are analyzed and then are checked against filtering contents (blacklist)   “Thus, in some implementations, the search access engine 102 is configured to identify the search instance 130 associated with the user device 122 and determine if the search instance 130 includes or is associated with (e.g., related or synonymous or otherwise associated terms ………If the search access engine 102 determines that the search instance 130does not include any of the filtering terms 104, as indicated by the search instance case 132, then the search access engine 102 can provide the unfiltered content items 124 to the user device 122 (or allow the unfiltered content items 124 to be provided to the user device 122)”); 
searching in a content database based on one or more keywords associated with the first search query to identify a list of one or more content items (Ahn, para 0033 and Fig. 1 disclose searching in the content database 110 for initial query “Upon receiving an access approval 144, the search access engine 102can provide the original query 120 to the search engine 106 to initiate a search for unfiltered content items, e.g., content items that are responsive to the original query.”), 
in response to determining that the phrase blacklist does not contain the second phrase; and transmitting a search result having at least a portion of the content items to the client (Ahn, para 0024 discloses displaying contents for query that does not have blacklisted terms “If the search access engine 102 determines that the search instance 130does not include any of the filtering terms 104, as indicated by the search instance case 132, then the search access engine 102 can provide the unfiltered content items 124 to the user device 122 (or allow the unfiltered content items 124 to be provided to the user device 122)”).

Regarding claim 3 (Original), Ahn, Yakoel, Berman and Lin teach all the limitations of claim 2 and Yakoel further teaches further comprising ignoring the first search query without searching in the content database, in response to determining that the phrase blacklist contains the second phrase (Yakoel, col 6 line 17-25 discloses that if a second phrase/synonym to initial term is in the blacklist “the data analysis module 210 can analyze the dictionary database 312 to determine one or more synonyms associated with each term included in the black list provided by the user 110 in step 350”; further, in designing a search system that filters undesirable contents, a skilled artisan would obliviously motivated to save resources and time by not allowing undesirable keywords/blacklisted terms to be searched if they are already identified in the input ).

Regarding claim 8 (currently amended), Ahn teaches A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising (Ahn, para 0077-0078 discloses executable instructions stored in storage medium for getting executed on computer processor “including by way of example a programmable processor, a computer, or multiple processors or computers. The apparatus can include, in addition to hardware, code that creates an execution environment for the computer program in question, e.g., code that constitutes processor firmware” ): 
wherein the phrase blacklist is utilized to prevent one or more unwanted content items from appearing in a search result, in response to a search query having a phrase matching at least one of the phrases in the phrase blacklist (Ahn, para 0035 discloses displaying search results with removing the blacklisted terms “a search instance 130 can be the unfiltered content items 124 identified in response to the query 120. The search access engine 102 can determine whether the unfiltered content items 124 include a filtering term, and filter the unfiltered content items 124 based on any identified filtering term to generate the filtered content items 126. ”), 
But he does not explicitly teach receiving a first phrase having one or more keywords, the first phrase having been determined to be related to at least one unwanted content item; performing an analysis on the keywords of the first phrase to identify a set of phrases that are related to the first phrase; and -- 4 --Client Docket No.:209922.0055.6 (P046)generating a phrase blacklist that includes  the first phrase and the set of phrases, wherein performing an analysis on the keywords of the first phrase comprises: accessing a third-party online forum or a third-party online social community, and performing a contextual analysis of textual content of an unwanted content item by determining whether the textual content of the post has a warning provided by the member about the unwanted content item being malicious or inappropriate content, and, in response to determining that the textual content of the post has the warning, identifying at least one related phrase that is contained within the textual content of the post for inclusion in the phrase blacklist.
However, in the same field of term blacklisting Yakoel discloses receiving a first phrase having one or more keywords, the first phrase having been determined to be related to at least one unwanted content item Yakoel, col 6 line 9-15 discloses receiving input (words/terms/phrase) from users “FIG. 3, at least one embodiment of the invention includes receiving input from the user 110 in step 350, wherein such input can include a base or initial black list of terms to be excluded from use in KBA”); 
performing an analysis on the keywords of the first phrase to identify a set of phrases that are related to the first phrase; and -- 4 --Client Docket No.:209922.0055.6 (P046)generating a phrase blacklist that includes  the first phrase and the set of phrases (Yakoel, col 6 line 8-25 discloses analyzing words/keywords in a query, finding word related to blacklist and adding them to the blacklist  “Accordingly, as illustrated in FIG. 3, at least one embodiment of the invention includes receiving input from the user 110 in step 350, wherein such input can include a base or initial black list of terms to be excluded from use in KBA authentication queries…. Accordingly, the data analysis module 210 can provide any determined synonyms to the black list generation module 320 for inclusion in the updated black list of terms to be excluded from use in KBA authentication queries”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the removal of black listed content from search results of Ahn into finding word related to blacklist and adding them to the blacklist of Yakoel to produce an expected result of adding inappropriate terms/phrase into a blacklist. The modification would be obvious because one of ordinary skill in the art would be motivated to enrich the blacklist by adding more inappropriate terms/phrases and filtering more unwanted contents from the search result set.
Ahn and Yakoel disclose analyzing received words and finding similar words that can be included in the blacklist but they don’t explicitly teach wherein performing an analysis on the keywords of the first phrase comprises: accessing a third-party online forum or a third-party online social community, and performing a contextual analysis of textual content of a post by a member of the third-party online forum or of the third-party social community regarding an unwanted content item by determining whether the textual content of the post has a warning provided by the member about the unwanted content item being malicious or inappropriate content, and, in response to determining that the textual content of the post has the warning, identifying at least one related phrase that is contained within the textual content of the post for inclusion in the phrase blacklist.
However, in the same field of social media posts/message analysis Berman teaches wherein performing an analysis on the keywords of the first phrase comprises: accessing a third-party online forum or a third-party online social community(Berman, paragraph 0024 discloses accessing third-party social media contents such as users posts, messages etc. using appropriate application programming interfaces ” In such embodiments, the system utilizes appropriate API's to access posts from the third party social media site or entity”), and performing a contextual analysis of textual content of a post by a member of the third-party online forum or of the third-party social community (Berman, paragraph 0026 further discloses  third-party social media contents such as users posts/messages are being analyzed if they are of particular types such as  "adult content", "not suitable for work" et. ”the feedback which the clip has received (e.g. how many likes and how many dislikes it has received); and other information that describes the content, format, popularity, and other aspects of the clip. Clips can be assigned various category tags, for example, for example, "adult content," "not suitable for work," "family friendly," etc.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the blacklist generation by analyzing contents of  Ahn and Yakoel into the third-party social media posts/message analysis of Berman to produce an expected result of broadening the phrase blacklisting by consider third-party contents. The modification would be obvious because one of ordinary skill in the art would be motivated to enrich the black list of phrases by considering other sources.
But they don’t explicitly teach regarding an unwanted content item by determining whether the textual content of the post has a warning provided by the member about the unwanted content item being malicious or inappropriate content, and, in response to determining that the textual content of the post has the warning, identifying at least one related phrase that is contained within the textual content of the post for inclusion in the phrase blacklist.
However, in the same field of endeavor of identification of malicious content in messages and notifying accordingly Lin teaches regarding an unwanted content item by determining whether the textual content of the post has a warning provided by the member about the unwanted content item being malicious or inappropriate content (Lin, para 0078 discloses determining if there is any warning or notification of having malicious content in a message  “In some embodiments, the notification message is determined to be a malicious message when the notification message or the content thereof is included on the black list of the database.”), 
and, in response to determining that the textual content of the post has the warning, identifying at least one related phrase that is contained within the textual content of the post for inclusion in the phrase blacklist (Lin, para 0078 discloses if warning or notification of having malicious content in a message is identified then adding the content/phrase in the blacklist “In some embodiments, the notification message is determined to be a malicious message when the notification message or the content thereof is included on the black list of the database.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the blacklist generation by analyzing third-party social media posts/message of  Ahn, Yakoel and Berman into considering messages which are warned for having unwanted contents of Lin to produce an expected result of broadening the phrase blacklisting by consider third-party contents which are marked as unclean. The modification would be obvious because one of ordinary skill in the art would be motivated to enrich the black list of phrases by considering other sources which confirms having unwanted contents.

Regarding claim 9 (Original), dependent on rejected claim 8 and further analysis are similar to claim rejection 2 and are applicable to claim 2.

Regarding claim 10 (Original), dependent on rejected claim 9 and further analysis are similar to claim rejection 3 and are applicable to claim 10.

Regarding claim 15 (currently amended), Ahn teaches A data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations (Ahn, Fig. 1 and para 0077-0078 discloses a system comprising of executable instructions stored in storage medium to be executed on computer processor “including by way of example a programmable processor, a computer, or multiple processors or computers. The apparatus can include, in addition to hardware, code that creates an execution environment for the computer program in question, e.g., code that constitutes processor firmware” ), 
wherein the phrase blacklist is utilized to prevent one or more unwanted content items from appearing in a search result, in response to a search query having a phrase matching at least one of the phrases in the phrase blacklist (Ahn, para 0035 discloses displaying search results with removing the blacklisted terms “a search instance 130 can be the unfiltered content items 124 identified in response to the query 120. The search access engine 102 can determine whether the unfiltered content items 124 include a filtering term, and filter the unfiltered content items 124 based on any identified filtering term to generate the filtered content items 126. ”), USPTO Serial No.: 15/125,811 
But he does not explicitly teach the operations including receiving a first phrase having one or more keywords the first phrase  having been determined to be related to at least one unwanted content item, performing an analysis on the keywords of the first phrase to identify a set phrases that are related to the first phrase, and generating a phrase blacklist that includes  the first phrase and the set of phrases, Client Docket No.:209922.0055.6 (P046)wherein performing an analysis on the keywords of the first phrase comprises : accessing a third-party online forum or a third-party online social community, and performing a contextual analysis of textual content of a an unwanted content item by determining whether the textual content of the post has a warning provided by the member about the unwanted content item being malicious or inappropriate content, and in response to determining that the textual content of the post has the warning, identifying at least one related phrase that is contained within the textual content of the post for inclusion in the phrase blacklist.
However, in the same field of term blacklisting Yakoel discloses the operations including receiving a first phrase having one or more keywords the first phrase  having been determined to be related to at least one unwanted content item(Yakoel, col 6 line 9-15 discloses receiving input (words/terms/phrase) from users “FIG. 3, at least one embodiment of the invention includes receiving input from the user 110 in step 350, wherein such input can include a base or initial black list of terms to be excluded from use in KBA”), performing an analysis on the keywords of the first phrase to identify a set phrases that are related to the first phrase, and generating a phrase blacklist that includes  the first phrase and the set of phrases (Yakoel, col 6 line 8-25 discloses analyzing words/keywords in a query, finding word related to blacklist and adding them to the blacklist  “Accordingly, as illustrated in FIG. 3, at least one embodiment of the invention includes receiving input from the user 110 in step 350, wherein such input can include a base or initial black list of terms to be excluded from use in KBA authentication queries…. Accordingly, the data analysis module 210 can provide any determined synonyms to the black list generation module 320 for inclusion in the updated black list of terms to be excluded from use in KBA authentication queries”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the removal of black listed content from search results of Ahn into finding word related to blacklist and adding them to the blacklist of Yakoel to produce an expected result of adding inappropriate terms/phrase into a blacklist. The modification would be obvious because one of ordinary skill in the art would be motivated to enrich the blacklist by adding more inappropriate terms/phrases and filtering more unwanted contents from the search result set.
Ahn and Yakoel disclose analyzing received words and finding similar words that can be included in the blacklist but they don’t explicitly teach wherein performing an analysis on the keywords of the first phrase comprises : accessing a third-party online forum or a third-party online social community, and performing a contextual analysis of textual content of a post by a member of the third-party online forum or of the third-party social community regarding an unwanted content item by determining whether the textual content of the post has a warning provided by the member about the unwanted content item being malicious or inappropriate content, and in response to determining that the textual content of the post has the warning, identifying at least one related phrase that is contained within the textual content of the post for inclusion in the phrase blacklist.
However, in the same field of social media posts/message analysis Berman teaches wherein performing an analysis on the keywords of the first phrase comprises : accessing a third-party online forum or a third-party online social community(Berman, paragraph 0024 discloses accessing third-party social media contents such as users posts, messages etc. using appropriate application programming interfaces ” In such embodiments, the system utilizes appropriate API's to access posts from the third party social media site or entity”), and performing a contextual analysis of textual content of a post by a member of the third-party online forum or of the third-party social community(Berman, paragraph 0026 further discloses  third-party social media contents such as users posts/messages are being analyzed if they are of particular types such as  "adult content", "not suitable for work" et. ”the feedback which the clip has received (e.g. how many likes and how many dislikes it has received); and other information that describes the content, format, popularity, and other aspects of the clip. Clips can be assigned various category tags, for example, for example, "adult content," "not suitable for work," "family friendly," etc.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the blacklist generation by analyzing contents of  Ahn and Yakoel into the third-party social media posts/message analysis of Berman to produce an expected result of broadening the phrase blacklisting by consider third-party contents. The modification would be obvious because one of ordinary skill in the art would be motivated to enrich the black list of phrases by considering other sources.
But they don’t explicitly teach regarding an unwanted content item by determining whether the textual content of the post has a warning provided by the member about the unwanted content item being malicious or inappropriate content, and in response to determining that the textual content of the post has the warning, identifying at least one related phrase that is contained within the textual content of the post for inclusion in the phrase blacklist.
However, in the same field of endeavor of identification of malicious content in messages and notifying accordingly Lin teaches regarding an unwanted content item by determining whether the textual content of the post has a warning provided by the member about the unwanted content item being malicious or inappropriate content (Lin, para 0078 discloses determining if there is any warning or notification of having malicious content in a message  “In some embodiments, the notification message is determined to be a malicious message when the notification message or the content thereof is included on the black list of the database.”), and in response to determining that the textual content of the post has the warning, identifying at least one related phrase that is contained within the textual content of the post for inclusion in the phrase blacklist (Lin, para 0078 discloses if warning or notification of having malicious content in a message is identified then adding the content/phrase in the blacklist “In some embodiments, the notification message is determined to be a malicious message when the notification message or the content thereof is included on the black list of the database.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the blacklist generation by analyzing third-party social media posts/message of  Ahn, Yakoel and Berman into considering messages which are warned for having unwanted contents of Lin to produce an expected result of broadening the phrase blacklisting by consider third-party contents which are marked as unclean. The modification would be obvious because one of ordinary skill in the art would be motivated to enrich the black list of phrases by considering other sources which confirms having unwanted contents.

Regarding claim 16 (Original), dependent on rejected claim 15 and further analysis are similar to claim rejection 2 and are applicable to claim 2.

Regarding claim 17 (Original), dependent on rejected claim 16 and further analysis are similar to claim rejection 3 and are applicable to claim 17.

Claim 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn, Jungho et al (PGPUB Document No. US 20090063452), hereafter referred as to “Ahn”, in view of Yakoel, Erez et al (US Patent No. 9356919), hereafter, referred to as “Yakoel”, in view of Berman, Matthew et al (PGPUB Document No. US 20180014066), hereafter, referred to as “Berman, in view of Lin, Baike (PGPUB Document No. US 20160261627), hereafter, referred to as “Lin”, in further view of Edwards, Catherine et al (PGPUB Document No 20140067846), hereafter, referred to as “Edwards”.

Regarding claim 4 (Original), Ahn, Yakoel, Berman and Lin teach all the limitations of claim 1 but they don’t explicitly teach wherein performing an analysis on the keywords of the first phrase comprises performing an analysis on a search log based on one or more keywords associated with the first phrase to identify a first set of one or more phrases that are related to the first phrase, wherein the search log records a history of search events that were captured over a period of time.
However, in the same field of term searching Edwards teaches wherein performing an analysis on the keywords of the first phrase comprises performing an analysis on a search log based on one or more keywords associated with the first phrase to identify a first set of one or more phrases that are related to the first phrase, wherein the search log records a history of search events that were captured over a period of time (Edwards, para 0059 teaches searching query terms in query logs “the potential query terms can include query terms frequently used by users during queries. For example, the potential query terms can be identified by consulting empirical query data 316 (e.g., query logs) and identifying terms which were entered by users more than an absolute or relative number of times”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the blacklist generation by analyzing posts/message of Ahn, Yakoel, Berman and Lin into considering query terms from logs of Edwards to produce an expected result of considering trending query terms from the query logs. The modification would be obvious because one of ordinary skill in the art would be motivated to incorporate the teaching of Edwards to broaden the search domain by considering trending query terms from the logs.
Regarding claim 11 (Original), dependent on rejected claim 8 and further analysis are similar to claim rejection 4 and are applicable to claim 11.

Regarding claim 18 (Original), dependent on rejected claim 15 and further analysis are similar to claim rejection 4 and are applicable to claim 18.

Claim 5, 7, 12, 15, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn, Jungho et al (PGPUB Document No. US 20090063452), hereafter referred as to “Ahn”, in view of Yakoel, Erez et al (US Patent No. 9356919), hereafter, referred to as “Yakoel”, in view of Berman, Matthew et al (PGPUB Document No. US 20180014066), hereafter, referred to as “Berman”, in view of Lin, Baike (PGPUB Document No. US 20160261627), hereafter, referred to as “Lin”, in view of Edwards, Catherine et al (PGPUB Document No 20140067846), hereafter, referred to as “Edwards”, in further view of Zehner, Mark (PGPUB Document No 20070005564), hereafter, referred to as “Zehner”.

Regarding claim 5 (Previously presented), Ahn, Yakoel, Berman, Lin and Edwards teach all the limitations of claim 4 but they don’t explicitly teach wherein performing an analysis on the keywords of the first phrase further comprises crawling a plurality of Web sites or databases based on one or more keywords associated with the first phrase to identify a second set of one or more phrases that are related to the first phrase.
However, in the same field of term searching Zehner teaches wherein performing an analysis on the keywords of the first phrase comprises crawling a plurality of Web sites or databases based on one or more keywords associated with the first phrase to identify a second set of one or more phrases that are related to the first phrase (Zehner, para 0162 teaches searching in database or in web crawled contents “If there is a synonym database, the search engine code will get results from the synonym database and add similar exact phrases or appropriate synonyms to the phrase. If the search result database provides useful results, it will return the results to the user, otherwise, it will continue by searching the cache database of crawled web pages for search phrases that match the searchers criteria. All matching pages must produce at least one match for each word or synonym in parsed search phrases”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the blacklist generation by analyzing posts/messages of Ahn, Yakoel, Berman, Lin and Edwards into considering query terms from web contents of Zehner to produce an expected result of considering web contents as a source for keyword analysis. The modification would be obvious because one of ordinary skill in the art would be motivated to broaden the search domain by expanding it to web for higher search hits.

Regarding claim 7 (Previously presented), Ahn, Yakoel, Berman, Lin, Edwards and Zehner teach all the limitations of claim 5 and Yakoel further teaches wherein performing an analysis on the keywords of the first phrase further comprises performing a lookup operation in a related word dictionary based on one or more keywords associated with the first phrase to identify a third set of one or more phrases that are related to the first phrase (Yakoel, col 7 line 25-28 discloses analyzing words/keywords in a query, finding word related/synonym in the dictionary; and depending on the synonym match, plurality (second, third) of related phrases can be obtained     “dictionary database 312 to determine one or more synonyms associated with each term identified during the analysis of the entity communication database 216”)
and wherein the related word dictionary contains mapping information that maps one or more keywords to one or more related keywords (Yakoel, col 7 line 25-28 discloses dictionary that maps terms to its synonyms  “dictionary database 312 to determine one or more synonyms associated with each term identified during the analysis of the entity communication database 216”).

Regarding claim 12 (Previously presented), dependent on rejected claim 8 and further analysis are similar to claim rejection 5 and are applicable to claim 12.

Regarding claim 14 (Previously presented), dependent on rejected claim 8 and further analysis are similar to claim rejection 7 and are applicable to claim 14.

Regarding claim 19 (Previously presented), dependent on rejected claim 15 and further analysis are similar to claim rejection 5 and are applicable to claim 19.

Regarding claim 21 (Previously presented), dependent on rejected claim 15 and further analysis are similar to claim rejection 7 and are applicable to claim 21.

Claim 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn, Jungho et al (PGPUB Document No. US 20090063452), hereafter referred as to “Ahn”, in view of Yakoel, Erez et al (US Patent No. 9356919), hereafter, referred to as “Yakoel”, in view of Berman, Matthew et al (PGPUB Document No. US 20180014066), hereafter, referred to as “Berman”, in view of Lin, Baike (PGPUB Document No. US 20160261627), hereafter, referred to as “Lin”, in further view of  Yoshihiko, Saito (Japanese Document No. JP H1174972), hereafter, referred to as “Yoshihiko”

Regarding claim 6 (Previously presented), Ahn, Yakoel, Berman and Lin teach all the limitations of claim 1 and Berman further teaches wherein the post is a first post, wherein the method  further comprises: determining whether an administrator of the third-party online forum or the third-party online social community (Berman, paragraph 0026 further discloses  third-party social media contents such as users posts/messages are being analyzed if they are of particular types such as  "adult content", "not suitable for work" et. ”the feedback which the clip has received (e.g. how many likes and how many dislikes it has received); and other information that describes the content, format, popularity, and other aspects of the clip. Clips can be assigned various category tags, for example, for example, "adult content," "not suitable for work," "family friendly," etc.”),
Yakoel teaches in response to determining that the administrator has deleted the second post, performing the contextual analysis of the second post to identify at least one additional phrase that is related to the first phrase that is contained within the second post; and including the additional phrase in the phrase blacklist (Yakoel, col 6 line 8-25 discloses analyzing words/keywords in a query, finding word related to blacklist and adding them to the blacklist  “Accordingly, as illustrated in FIG. 3, at least one embodiment of the invention includes receiving input from the user 110 in step 350, wherein such input can include a base or initial black list of terms to be excluded from use in KBA authentication queries…. Accordingly, the data analysis module 210 can provide any determined synonyms to the black list generation module 320 for inclusion in the updated black list of terms to be excluded from use in KBA authentication queries”). 
But they don’t explicitly teach has deleted a second post on the third-party online forum or the third party online social community. 
However, in the same field of social media posts/message analysis Berman teaches has deleted a second post on the third-party online forum or the third party online social community (Yoshihiko, paragraph 0016 (page 3/7) discloses any message being identified as malicious by matching words (first post/message) with deleted message (second post/message) “A procedure for matching and processing a word assumed as a malicious call registered in the unit, a word and text data stored in the text storage unit in a matching processing unit, and a word assumed as a malicious call, including a word When it is determined, the message in the message storage unit is deleted, and the message is assumed to be a malicious call.”; where Berman in paragraph 0026 further discloses  third-party social media contents such as users posts/messages are being analyzed); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the blacklist generation by analyzing third-party social media posts/message of Ahn, Yakoel, Berman and Lin into analyzing deleted message contents of Yoshihiko to produce an expected result of broadening the phrase blacklisting by extraction inappropriate words/phrases from various sources. The modification would be obvious because one of ordinary skill in the art would be motivated to analyze deleted messages/postings contents where contents are already been identified as inappropriate.

Regarding claim 13 (Currently amended), dependent on rejected claim 8 and further analysis are similar to claim rejection 6 and are applicable to claim 13.

Regarding claim 20 (Currently amended), dependent on rejected claim 15 and further analysis are similar to claim rejection 6 and are applicable to claim 20.

Response to Arguments 

I.	35 U.S.C §103
Applicant’s arguments filed on 3/07/2022 regarding amended claims have been fully considered but are deemed to be moot in view of new ground of rejections presented in this Office Action. 
Conclusion

THIS ACTION IS MADE FINAL. Claim amendments necessitated new ground of rejection. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. D./
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164